Citation Nr: 0600106	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  00-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial, compensable evaluation for 
residuals of a gunshot wound (GSW) to the right arm and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1966 to April 
1969.

This matter initially came to Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO granted service connection and assigned an initial, 
noncompensable rating for residual scars from a GSW to the 
right arm and back, effective June 29, 1999.  The appellant 
filed a Notice of Disagreement (NOD) with the assigned rating 
in June 2000, and the RO issued a Statement of the Case (SOC) 
in July 2000.  The appellant filed a substantive appeal via a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
August 2000.

In October 2000, the appellant testified during a hearing 
before the RO's Decision Review Officer (DRO); a transcript 
of that hearing is of record.

Because the claim on appeal involves a request for a higher 
evaluation following the grant of service connection, the 
Board characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In October 2001, the Board remanded the matter to the RO for 
additional action.  After accomplishing further action, the 
RO continued the denial of an initial, compensable rating for 
residuals of a GSW to the right arm and back (as reflected in 
a July 2002 Supplemental SOC (SSOC)).  

In August 2003, the Board again remanded the matter to the RO 
for further action. After accomplishing further action, the 
RO continued the denial of the claim (as reflected in a 
November 2003 SSOC), and returned the matter to the Board for 
further appellate consideration.

In an August 2004 decision, the Board denied an initial, 
compensable rating for residual scars from a GSW to the right 
arm and back.  The appellant filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2005 Order, the Court granted a joint motion to vacate 
and remand (filed by representatives for both parties), and 
returned the case to the Board for compliance with the 
instructions in the joint motion.

One of the instructions of the joint motion was that VA 
should determine whether a compensable rating can be assigned 
on the basis of a muscle injury, in lieu of the current 
single rating for residual gunshot wound scars.  Accordingly, 
the Board has characterized the issue as reflected on the 
title page.

For the reason expressed below, the matte on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay a final decision.  

In the joint motion, the parties noted that the appellant had 
sustained two gunshot wounds in Vietnam and that he may still 
have fragments in his body.  The parties indicated that the 
reports of VA medical examinations of record (March 2000, May 
2000, March 2002, and May 2003) were insufficient for rating 
purposes because they did not identify the specific muscles 
or muscle groups affected by the service-incurred gunshot 
wounds and the subsequent treatment.  The parties also noted 
that prior VA adjudication were based solely on scarring and 
did not consider the applicability of potential compensable 
rating or ratings based on muscle injury.  

In light of the above, the parties requested that VA afford 
the appellant a medical examination to determine the specific 
muscles that were penetrated or otherwise involved when the 
appellant sustained his wounds, as well as any injury 
sustained by specific muscles during the course of ensuing 
treatment.  It was further noted that, upon completion of the 
medical examination, VA should readjudicate the claim for the 
purpose of determining whether, in lieu of the current single 
rating for residual gunshot wound scars, assignment of one or 
more compensable ratings based on muscle injury is warranted.

Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo VA medical examination, 
by a physician, to obtain medical findings needed to resolve 
the claim on appeal.  The appellant is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  If the appellant 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of examination sent to the appellant by the 
appropriate VA medical facility.

Prior to arranging for the appellant to undergo further 
examiner, the RO should give him another opportunity to 
submit information and/or evidence pertinent to the claim 
under appeal.  The RO's notice letter to the appellant should 
explain that the appellant has a full one-year period for 
response.  See 38 U.S.C.A. §  5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim prior to the 
expiration of the one-year notice period).  The RO should 
also request that the appellant furnish all pertinent 
evidence in his possession that is not already on file with 
VA.  After providing the appropriate notice, the RO should 
attempt to obtain any additional evidence for which the 
appellant provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
for a higher initial rating for gunshot wound residuals to 
the right arm and back.  In adjudicating the claim, the RO 
should continue to consider whether staged rating (assignment 
of different ratings based on distinct periods of time, based 
on the facts found), pursuant to Fenderson, is appropriate. 

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence 
not of record that pertains to his 
claim for a higher initial rating.  The 
RO should also invite the appellant to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may 
decide the claim within the one-year 
period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
appellant's response has expired, the 
RO should arrange for the appellant to 
undergo appropriate VA medical 
examination of his right arm and back, 
by a physician, at an appropriate VA 
medical facility.  The purpose of the 
examination is to identify, and to 
obtain information as to the severity 
of, each residual of gunshot wound to 
the right arm and back.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report, and all clinical findings 
should be reported in detail.  The 
presence or absence of retained 
metallic foreign bodies should not be 
ascertained solely by palpation, but 
should be confirmed by appropriate X-
ray studies, including visualization of 
the soft tissue surrounding the right 
humerus.

The examiner should clearly identify, 
and provide findings sufficient to 
assess the severity of, all residuals 
of the gunshot wound to the right arm 
and back, to specifically include all 
scars and muscle injury(ies).  If the 
examiner identifies muscle injury as a 
residual of such wound, the examine 
should clearly identify the specific 
muscles that were penetrated or 
otherwise involved when the appellant 
sustained the gunshot or fragment 
wound, as well as any injury sustained 
by specific muscles during the course 
of ensuing treatment.  

To the extent that any other pathology 
may be present (e.g., multiple 
sclerosis), the examiner should offer 
an opinion as to whether it is at least 
as likely as not (i.e., there is at 
least a 50 percent probability) that 
the observed abnormality is a residual 
of the service-connected gunshot wound, 
or whether such pathology represents an 
unrelated nonservice-connected 
condition.  

The physician should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for an initial, compensable evaluation 
for residuals of a gunshot wound to the 
right arm and back, in light of all 
pertinent evidence and legal authority.  
In readjudicating the claim, the RO 
should specifically consider and 
address whether, in lieu of the current 
single rating for the residual gunshot 
wound scars, assignment of one or more 
compensable ratings based on muscle 
injury is appropriate.  The RO 
adjudication of the claim should also 
include continued consideration of 
whether staged rating, pursuant to 
Fenderson (cited to above), is 
warranted.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


